DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-160725, filed on 08/29/2018 and parent Application No. JP2019-153123, filed on 08/23/2019.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the plurality of pieces of patient identification information" in lines 13-14. There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites “patient identification information” (line 5). For examination purposes, “the plurality of pieces of patient identification information” is interpreted as: “patient identification information.”
Claims 2-12 are rejected for being dependent upon claim 1.
Claim 1 recites the limitation "the plurality of pieces of time information" in line 14. There is 
Claims 2-12 are rejected for being dependent upon claim 1.
Claim 2 recites the limitation "the icons specifying the patient" in line 3. There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, upon which claim 2 depends, recites “one or more icons associated with the event” (lines 10-11). For examination purposes, “the icons specifying the patient” is interpreted as the one or more icons associated with the event in claim 1.
Claim 7 recites the limitation "the patient identification information and the time information concerning a plurality of event types" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, upon which claim 7 depends, recites “patient identification information for identifying a patient in whom an event as a determination index in a medical treatment has occurred and time information representing a time associated with the event from medical treatment information” (lines 5-9). It is unclear whether “the patient identification information and the time information concerning a plurality of event types” refers to the “patient identification information…and time information” of claim 1, or a subset of the “patient identification information…and time information” of claim 1 concerning a plurality of event types, or a different patient identification information and time information unrelated to that of claim 1. For examination purposes, “the patient identification information and the time information concerning a plurality of event types” is interpreted as a different patient identification information and time information from that of claim 1.
Claim 7 recites the limitation "the mapping data concerning the plurality of event types" in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, upon which claim 7 depends, recites “generate mapping data by mapping one or more icons associated with the event” (lines 11-12). However, claim 7 recites “the patient identification information and the time information concerning a plurality of event types representing types of the event” in lines 12-14. It is unclear whether “the mapping data concerning the plurality of event types” refers to the “mapping data” of claim 1 or a different mapping data. For examination purposes, “the mapping data concerning the plurality of event types” is interpreted as a different mapping data from the “mapping data” of claim 1; and “generate the 
Claim 8 recites the limitation "the event that is browsed by a user" in lines 2-3 and “the event that is not browsed by the user” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Independent claim 1, upon which claim 8 depends, recites “an event” (line 5). For examination purposes, “the event that is browsed by a user” and “the event that is not browsed by the user” is interpreted as “an event that is browsed by a user” and “an event that is not browsed by the user,” respectively.
Claim 8 recites the limitation "so as to make the event discriminable" in line 4. There is insufficient antecedent basis for this limitation in the claim. Claim 8 previously recites “the event that is browsed by a user” (lines 2-3) and “the event that is not browsed by the user” (lines 3-4). For examination purposes, “so as to make the event discriminable” is interpreted as so as to make both of the aforementioned events discriminable.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “generate the mapping data by mapping the icons specifying the patient along the common time axis.” However, independent claim 1, upon which claim 2 depends, already recites “generate mapping data by mapping one or more icons associated with the event along a common time axis.” Because the claims do not distinguish how the “icons specifying the patient” differs from the “one or more icons associated with the event,” Examiner interprets them as the same icons and thus, claim 2 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “generate the mapping data by mapping the icons specifying the event along the common time axis so as to make the patients identifiable.” However, independent claim 1, upon which claim 2 depends, already recites “generate mapping data by mapping one or more icons associated with the event along a common time axis…so as to make the icons identifiable for each patient.” Because the claims do not distinguish how “so as to make the patients identifiable” differs from “so as to make the icons identifiable for each patient,” Examiner interprets “so as to make the patients identifiable” and “so as to make the icons identifiable for each patient” as the same intended use and thus, claim 3 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites “display event associated information associated with an event for each patient together with the mapping data.” However, independent claim 1, upon which claim 2 depends, already recites “display the mapping data,” wherein “mapping data” is generated by “mapping one or more icons associated with the event…so as to make the icons identifiable for each patient.” Because the claims do not distinguish how the “event associated information associated with an event for each patient” differs from the “mapping data,” Examiner interprets them as the same data, and thus, claim 4 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to an apparatus which is within the four statutory categories (i.e., machine).
Independent claim 1 recites acquire patient identification information for identifying a patient in whom an event as a determination index in a medical treatment has occurred and time information representing a time associated with the event from medical treatment information of a plurality of patients; generate mapping data by mapping one or more icons associated with the event along a common time axis based on the plurality of pieces of patient identification information and the plurality of pieces of time information so as to make the icons identifiable for each patient; and display the mapping data on a display.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions). That is, the claim encompasses rules or instructions to help a user (i.e., doctor) organize patient data to prioritize his patients, which is described as human activity in page 1, line 12 – page 2, line 24 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., processing circuitry, display) to perform the abstract idea. Looking to the specifications, the processing circuitry and display are described at a high level of 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. Also, the limitations of “display the mapping data on a display” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Dobrean (U.S. Patent App. Pub. No. US 2017/0068780 A1) (Dobrean: ¶ 0078; ¶ 0085-0086) and Bonakdar Sakhi (U.S. Patent App. Pub. No. US 2019/0198164 A1) (Bonakdar Sakhi: abstract), displaying mapping data on a display is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-12 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-12 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 4-10 further recites the additional elements of gathering more input, displaying more data and changing the display based on inputs, which are interpreted as more rules or instructions to help a user (i.e., doctor) organize patient data, which is part of the abstract idea. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobrean (U.S. Patent App. Pub. No. US 2017/0068780 A1).
Regarding claim 1, Dobrean teaches a medical information display apparatus comprising: 
(Dobrean: figure 1, element 102, i.e., “Processor”; ¶ 0051) configured to: 
acquire patient identification information for identifying a patient in whom an event as a determination index in a medical treatment has occurred (Dobrean: ¶ 0065, i.e., “identify medical imaging records associated with the condition being diagnosed or treated”; ¶ 0069, i.e., “the processor 102 can identify a plurality of medical imaging records for the patient”) and time information representing a time associated with the event from medical treatment information (Dobrean: ¶ 0070, i.e., “each medical imaging record will have an imaging date indicating the date on which the image was acquired”) of a plurality of patients (Dobrean: figure 3a, i.e., GUI 300 allows for user to “View” data for multiple “patients”; ¶ 0054, i.e., “the processor 102 or a processor on a database workstation may be configured to compile a plurality of patient dossiers 118, with one patient dossier for each different patient”); 
generate mapping data by mapping one or more icons associated with the event along a common time axis based on the plurality of pieces of patient identification information and the plurality of pieces of time information so as to make the icons identifiable for each patient (Dobrean: ¶ 0076; ¶ 0086); and 
display the mapping data on a display (Dobrean: ¶ 0078; ¶ 0085-0086).
Regarding claim 2, Dobrean teaches the apparatus according to claim 1, wherein the processing circuitry is further configured to generate the mapping data by mapping the icons specifying the patient along the common time axis (Dobrean: figure 3a, i.e., Examiner interprets the placement of thumbnail images 348 along timeline 330 as the claimed icons because they specify the patient “Anderson, Jenna (F)” 310; ¶ 0076, i.e., “the timelines of condition-specific imaging records can include each imaging record associated with a particular condition marker ordered chronologically. Such timelines can emphasize to a physician the most recent imaging records for a patient, as well as indicate the progress of the patient's imaging records over time for the condition marker”; ¶ 0085-0086). 
Regarding claim 3, Dobrean teaches the apparatus according to claim 1, wherein the processing circuitry is further configured to generate the mapping data by mapping the icons specifying the event along the common time axis (Dobrean: figure 3a, i.e., Examiner interprets the placement of thumbnail images 348 along timeline 330 as the claimed icons because they specify the event via image record identifiers (i.e., “”CT CHEST,” “Patient consult”) 342; ¶ 0085-0086) so as to make the patients identifiable (Dobrean: ¶ 0076, i.e., Examiner interprets the “make the patients identifiable” as intended use or result of the “mapping,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Regarding claim 4, Dobrean teaches the apparatus according to claim 1, wherein the processing circuitry is further configured to display event associated information associated with an event for each patient together with the mapping data (Dobrean: figure 3a, i.e., Examiner interprets the record type identifiers (i.e., “”CT CHEST,” “Patient consult”) 344 as the claimed event associated information; ¶ 0085-0086). 
Regarding claim 5, Dobrean teaches the apparatus according to claim 4, wherein the processing circuitry is further configured to summarize and display the event associated information (Dobrean: figure 3a, i.e., Examiner interprets the record type identifiers (i.e., “”CT CHEST,” “Patient consult”) 344 as the claimed summarized and displayed event associated information; ¶ 0085-0086).
Regarding claim 6, Dobrean teaches the apparatus according to claim 1, wherein the processing circuitry is further configured to display medical treatment information about the patient in detail in accordance with a predetermined display instruction (Dobrean: figure 3b, i.e., Examiner interprets the medical imaging records 440 as the claimed medical treatment information because it is based on user’s selection of “View by” “Condition” 420 and condition markers 446, which is the claimed display instruction; ¶ 0090-0091).
Regarding claim 7, Dobrean teaches the apparatus according to claim 1, wherein the processing circuitry is further configured to: 
acquire the patient identification information and the time information concerning a plurality of event types representing types of the event (Dobrean: ¶ 0054, i.e., Examiner interprets the “condition markers representing medical conditions for a patient” as the claimed event types; ¶ 0078, i.e., “the processor 102 may request the condition-specific imaging records for the first condition marker from a database workstation storing the patient dossier 118. The timeline can then be transmitted to a client workstation”); 
(Dobrean: ¶ 0078); and 
change a display form of the mapping data displayed on the display in accordance with an occurrence pattern of the plurality of event types for each patient included in the mapping data (Dobrean: figure 3b, i.e., Examiner interprets the display of two records (i.e., “MR CARDIO” and “CT CHEST”) on “01/27/13” as opposed to just one record (i.e., “US KIDNEY”) on “01/20/13” as the claimed change of display form because two imaging records occurred relating to “Essential (primary) hypertension,” which is the claimed occurrence pattern of event types; ¶ 0090).
Regarding claim 8, Dobrean teaches the apparatus according to claim 1, wherein the processing circuitry is further configured to display the event that is browsed by a user and the event that is not browsed by the user so as to make the event discriminable (Dobrean: figure 3b, i.e., GUI 400 only displays records related to “Essential (primary) hypertension” and not records related to “Chest pain on breathing”; ¶ 0090). 
Regarding claim 9, Dobrean teaches the apparatus according to claim 4, wherein the processing circuitry is further configured to change contents of the event associated information in synchronism with a change in range of the common time axis (Dobrean: figure 3a, i.e., GUI 300 displays record type identifiers (i.e., “”CT HEAD,” “Pathology”) 344 on “08/27/12” and then displays “Patient consult” on “11/02/13”; ¶ 0085-0086). 
Regarding claim 10, Dobrean teaches the apparatus according to claim 6, wherein the processing circuitry is further configured to change display contents of details of medical treatment information about the patient in accordance with an event type representing a type of the event (Dobrean: figure 3b, i.e., Examiner interprets the medical imaging records 440 as the claimed contents of details of medical treatment information because it is based on user’s selection of “View by” “Condition” 420 and condition markers 446 (i.e., “Essential (primary) hypertension”), which is the claimed event type; ¶ 0090-0091).
Regarding claim 11, Dobrean teaches the apparatus according to claim 1, wherein the event represents an event in a medical treatment workflow (Dobrean: ¶ 0065, i.e., Examiner interprets the “medical imaging” as the claimed event because it is “associated with the condition being diagnosed or treated,” which indicates the imaging is a part of the claimed medical treatment workflow).
Regarding claim 12, Dobrean teaches the apparatus according to claim 11 wherein the event represents an event detected from the medical treatment information about the patient based on an empirical rule concerning a medical treatment (Dobrean: ¶ 0068, i.e., “identification of condition markers in a patient's medical imaging records or associated metadata may be achieved by automatically identifying codified condition markers using the decoding module 114. Alternatively, condition markers may be identified by analyzing the free text contents of the medical imaging records, for example using natural language processing module 116”; ¶ 0071, i.e., “the processor 102 can determine at least one condition-specific imaging record for each condition marker by assigning each imaging record to one of the condition markers in the condition list”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonakdar Sakhi (U.S. Patent App. Pub. No. US 2019/0198164 A1) teaches displaying a timeline of medical studies of a patient.
JP2015521308A teaches displaying a timeline screen of events of patient-specific data.
“Timelines as interfaces to information systems” teaches summarizing the medical histories of patients as timelines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.H./Examiner, Art Unit 3626    


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626